EXHIBIT 10.35
INDEMNITY AGREEMENT
          This Indemnity Agreement, dated as of ____________, _____ is made by
and between HANMI FINANCIAL CORPORATION and/or HANMI BANK (the “Company”), and
________________, a director, officer or key employee of the Company or one of
the Company’s subsidiaries or other service provider who satisfies the
definition of Indemnifiable Person set forth below (the “Indemnitee”).
RECITALS
          A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and/or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such representatives;
          B. Plaintiffs often seek damages in such large amounts and the costs
of litigation may be so substantial (whether or not the case is meritorious),
that the defense and/or settlement of such litigation are often beyond the
personal resources of representatives;
          C. The Company believes that it is unfair for its representatives and
the representatives of its Subsidiaries or Affiliates (as defined below) to
assume the risk of large judgments and Expenses and Other Liabilities (as
defined below) that may be incurred in cases in which the representative
received no personal profit and in cases where the representative was not
culpable;
          D. The Company recognizes that the issues in controversy in litigation
against a representative of a corporation such as the Company or a Subsidiary or
Affiliate of the Company are often related to the knowledge, motives and intent
of such representatives, that he or she is usually the only witness with
knowledge of the essential facts and exculpating circumstances regarding such
matters and that the long period of time which usually elapses before the trial
or other disposition of such litigation often extends beyond the time that the
representative can reasonably recall such matters; and may extend beyond the
normal time for retirement for such representative with the result that the
representative, or in the event of his or her death, his or her spouse, heirs,
executors or administrators may be faced with limited ability and undue hardship
in maintaining an adequate defense, which may discourage such a representative
from serving in that position;
          E. Based upon their experience as business managers, the members of
the Board of Directors of the Company (the “Board”) have concluded that, to
retain and attract talented and experienced individuals to serve as
representatives of the Company and its Subsidiaries and Affiliates and to
encourage such individuals to take the business risks

1



--------------------------------------------------------------------------------



 



necessary for the success of the Company and its Subsidiaries and Affiliates, it
is necessary for the Company to contractually indemnify certain representatives
and the representatives of its Subsidiaries and Affiliates, and to assume for
itself maximum liability for Expenses and Other Liabilities in connection with
claims against such representatives in connection with their service to the
Company and its Subsidiaries and Affiliates, and have further concluded that the
failure to provide such contractual indemnification could result in great harm
to the Company and its Subsidiaries and Affiliates and the Company’s
stockholders;
          F. Section 145 of the Delaware General Corporation Law, under which
the Company is organized (“Section 145”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations, partnerships, joint ventures, trusts or other enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive;
          G. The Company has determined that the liability insurance coverage
available to the Company and its Subsidiaries and Affiliates for their
representatives as of the date hereof is inadequate and/or unreasonably
expensive. The Company believes, therefore, that the interests of the Company’s
stockholders would best be served by indemnification by the Company of selected
representatives of the Company and its Subsidiaries and Affiliates;
          H. The Company desires and has requested the Indemnitee to serve or
continue to serve as a representative of the Company and/or the Subsidiaries or
Affiliates of the Company free from undue concern about inappropriate claims for
damages arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company;
          I. The Bylaws of the Company require the Company to indemnify those
representatives of the Company who are officers or directors of the Company and
permit the Company to indemnify other representatives of the Company and its
Subsidiaries and Affiliates in accordance with the governing laws and the
Indemnitee has been serving and continues to serve as a representative of the
Company and/or its Subsidiaries and/or Affiliates in part in reliance on such
Bylaws;
          J. The Indemnitee is willing to serve, or will to continue to serve,
the Company and/or the Subsidiaries and Affiliates of the Company, provided that
Indemnitee is furnished the indemnity provided for herein; and
          K. In recognition of Indemnitee’s need for substantial protection
against personal liability in order to support and encourage Indemnitee’s
continued service to the Company and/or its Subsidiaries and Affiliates in an
effective manner, the difficulty in obtaining satisfactory director and officer
liability insurance coverage, and Indemnitee’s reliance on the Company’s Bylaws
and applicable law, and in part, to provide Indemnitee with specific contractual
assurance that the protection promised or permitted by such Bylaws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of such Bylaws or any change in the composition of the Board or
acquisition

2



--------------------------------------------------------------------------------



 



transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the directors’ and officers’
liability insurance policies of the Company and its Subsidiaries and Affiliates.
AGREEMENT
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:
     1. Definitions.
          (a) Affiliate. For purposes of this Agreement, “Affiliate” of the
Company means any corporation, partnership, joint venture, trust or other
enterprise in respect of which the Indemnitee is or was or will be serving as a
director, officer, advisory director, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the direct or
indirect request of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.
          (b) Expenses. For purposes of this Agreement, “Expenses” means all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements, and other
out-of-pocket costs, including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred by the
Indemnitee in connection with the inquiry, investigation, defense or appeal of a
Proceeding (as defined below), establishing, defending or enforcing a right to
indemnification under this Agreement, Section 145 or otherwise or being a
witness in or participating in (including on appeal) any Proceeding, or
preparing for the inquiry, defense or appeal of a Proceeding or for being a
witness in or participating in (including on appeal) any Proceeding; provided,
however, that Expenses shall not include any judgments, fines, ERISA (or other
employee benefit plan related) excise taxes or penalties or amounts paid in
settlement of a Proceeding.
          (c) Indemnifiable Event. For purposes of this Agreement,
“Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service for the Company or its Subsidiaries and/or Affiliates as an
Indemnifiable Person (as defined below), or by reason of anything done or not
done, or any act or omission, by Indemnitee in any such capacity.
          (d) Indemnifiable Person. For the purposes of this Agreement,
“Indemnifiable Person” means any person who is or was a director, officer,
employee, attorney, advisory director, trustee, manager, member, partner,
consultant, member of an entity’s governing body (whether constituted as a board
of directors, board of managers, general partner or otherwise) or other agent or
fiduciary of the Company or a Subsidiary or Affiliate of the Company; or is or
was serving at the request of the Company, or for the convenience of, or to
represent the interest of the Company or a Subsidiary or Affiliate of the
Company as a director, officer, employee,

3



--------------------------------------------------------------------------------



 



attorney, advisory director, trustee, manager, member, partner, consultant,
member of an entity’s governing body (whether constituted as a board of
directors, board of managers, general partner or otherwise) or other agent or
fiduciary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise or entity; or was a director, officer, employee, attorney, advisory
director, trustee, manager, member, partner, consultant, member of an entity’s
governing body (whether constituted as a board of directors, board of managers,
general partner or otherwise) or other agent or fiduciary of a foreign or
domestic corporation or other enterprise which was a predecessor of the Company
or a Subsidiary of the Company, or was a director, officer, employee, attorney,
advisory director, trustee, manager, member, partner, consultant, member of an
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise or entity at the request of, for the
convenience of, or to represent the interests of such predecessor.
          (e) Other Liabilities. For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any Expenses or any such judgments, fines, ERISA (or other benefit
plan related) excise taxes or penalties, or amounts paid in settlement).
          (f) Proceeding. For the purposes of this Agreement, “Proceeding” means
any threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal or administrative and including any appeal thereof, or any
inquiry or investigation, whether instituted by the Company or any governmental
agency or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, suit or other proceeding, whether civil,
criminal, administrative, investigative or any other type whatsoever, including
any arbitration or other alternative dispute resolution mechanism.
          (g) Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation controlled directly by the Company, or indirectly by the Company
through one or more intermediaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company as an Indemnifiable Person in the capacity or capacities in
which Indemnitee currently serves the Company as an Indemnifiable Person, and
any additional capacity in which Indemnitee may agree to serve, until such time
as Indemnitee’s service in a particular capacity shall end according to the
terms of an agreement, the Company’s Certificate of Incorporation or Bylaws,
governing law, or otherwise. Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee.
     3. Mandatory Indemnification. In the event Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall hold harmless and
indemnify the Indemnitee to the fullest extent not prohibited

4



--------------------------------------------------------------------------------



 



by the provisions of the Company’s Bylaws and the Delaware General Corporation
Law (“GCL”), as the same may be amended from time to time (but only to the
extent that such amendment permits the Company to provide broader
indemnification rights than the Bylaws or the GCL permitted prior to the
adoption of such amendment). In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 10 below, the Company hereby further agrees to
hold harmless and indemnify Indemnitee as follows:
          (a) Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company, which actions are addressed in Section
3(b) below) by reason of the fact that he or she is or was serving the Company
or a Subsidiary or Affiliate of the Company as an Indemnifiable Person, or by
reason of anything done or not done by Indemnitee in any such capacity as an
Indemnifiable Person, or by reason of an Indemnifiable Event, against any and
all Expenses and Other Liabilities incurred by Indemnitee in connection with
(including in preparation for) the inquiry, investigation, defense, settlement
or appeal of such Proceeding if Indemnitee acted in good faith and in a manner
he or she reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful; and
          (b) Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that he
or she is or was serving the Company or a Subsidiary or Affiliate of the Company
as an Indemnifiable Person, or by reason of anything done or not done by
Indemnitee in any such capacity as an Indemnifiable Person, or by reason of an
Indemnifiable Event, against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with the inquiry, investigation, defense,
settlement, or appeal of such Proceeding if Indemnitee acted in good faith and
in a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company; except that no indemnification under this subsection
shall be made in respect of any claim, issue or matter as to which such person
shall have been finally adjudged to be liable to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware (“Court of
Chancery”) or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such amounts which the Court of Chancery or such other court shall
deem proper.
          (c) Determination of “Good Faith”. For purposes of any determination
of “good faith” hereunder, Indemnitee shall be deemed to have acted in good
faith if in taking such action Indemnitee relied on the records or books of
account of the Company or a Subsidiary or Affiliate of the Company, including
financial statements, or on information, opinions, reports or statements
provided to Indemnitee by the officers or other employees of the Company or a
Subsidiary or Affiliate of the Company in the course of their duties, or on the
advice of legal counsel for the Company or a Subsidiary or Affiliate of the
Company, or on information or records given or reports made to the Company or a
Subsidiary or Affiliate of the Company by an independent certified public
accountant or by an appraiser or other expert selected by the Company or a
Subsidiary or Affiliate of the Company, or by any other person (including legal

5



--------------------------------------------------------------------------------



 



counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
connection with any determination as to whether Indemnitee is entitled to be
indemnified hereunder, the Reviewing Party (as defined below) or court shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the burden of proof shall be on the Company
to establish, by clear and convincing evidence, that Indemnitee is not so
entitled. The provisions of this Section 3(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failures to act, of any
other person serving the Company or a Subsidiary or Affiliate of the Company as
an Indemnifiable Person shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.
     4. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Other Liabilities incurred by Indemnitee (a) in
connection with (including in preparation for) the inquiry, investigation,
defense, settlement or appeal of a Proceeding, (b) as or in preparation to be a
witness or participant in a Proceeding, or (c) otherwise, but not entitled,
however, to indemnification for the total amount of such Expenses or Other
Liabilities, the Company shall nevertheless indemnify the Indemnitee for such
total amount except as to the portion thereof to which the Indemnitee is not
entitled as determined pursuant to the standard set forth in Section 3 above.
For avoidance of doubt, if Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee in connection with each successfully resolved claim, issue
or matter. Indemnitee’s satisfaction of the applicable standard of conduct
described in Section 3 above with respect to a particular claim, issue or matter
shall be considered a successful resolution as to such claim, issue or matter.
Furthermore, for purposes of this Agreement and without limitation, the
termination of any claim, issue or matter by dismissal with or without prejudice
shall be deemed to be a successful resolution as to such claim, issue or matter.
In any review or Proceeding to determine the extent of indemnification, the
Company shall bear the burden to establish, by clear and convincing evidence,
the lack of a successful resolution of a particular claim, issue or matter and
which amounts sought in indemnity are allocable to claims, issues or matters
which were not successfully resolved.
     5. Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use its commercially reasonable efforts to maintain in
full force and effect for the benefit of Indemnitee as an insured (i) liability
insurance issued by one or more reputable insurers and having the policy amount
and deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that then being
provided to the Chairman of the Board or the Chief Executive Officer of the
Company and (ii) any replacement or substitute policies issued by one or more
reputable insurers providing in all respects coverage at least comparable to and
in the same amount as that currently provided under such existing policy and
providing in all respects coverage at least comparable to and in the same amount
as that then being provided to

6



--------------------------------------------------------------------------------



 



the Chairman of the Board or the Chief Executive Officer of the Company
(collectively, “D&O Insurance”). The Company may make other financial
arrangements in order to satisfy any obligations that it may incur under this
Agreement, including but not limited to establishing one or more trust funds,
letters of credit, or surety bonds on behalf of the Indemnitee against any and
all liability, whether asserted against him or her in his or her capacity as an
Indemnifiable Person or arising out of such capacity, whether or not the Company
would have the power to indemnify him or her against such liability under the
provisions of this Agreement or under the GCL as it may then be in effect, or
otherwise. The purchase, establishment and maintenance of any such insurance or
other arrangements shall not in any way limit or affect the rights and
obligations of the Company or of the Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and the Indemnitee shall not in any way limit or affect the rights
and obligations of the Company or the other party or parties thereto under any
such insurance or other arrangement.
     6. Mandatory Advancement of Expenses. Subject to Section 10 below, the
Company shall advance prior to the final disposition of the Proceeding all
Expenses incurred by the Indemnitee in connection with (including in preparation
for) a Proceeding related to an Indemnifiable Event. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the Company’s
Bylaws or the GCL. The advances to be made hereunder shall be paid by the
Company to the Indemnitee or directly to a third party designated by Indemnitee
within ten (10) days following delivery of a written request therefor by the
Indemnitee to the Company. In addition, for avoidance of doubt, the Company
agrees to pay promptly, whether by way of reimbursement to Indemnitee or direct
payment to a third party designated by Indemnitee, all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with (including in
preparation for) any Proceeding to which Indemnitee is a witness or other
participant by reason of the fact that Indemnitee is or was serving the Company
or a Subsidiary or Affiliate of the Company as an Indemnifiable Person.
Indemnitee’s right to advancement of Expenses hereunder is absolute and shall
not be subject to any prior determination by any Reviewing Party that the
Indemnitee has satisfied any applicable standard of conduct for indemnification.
Indemnitee’s undertaking to repay any Expenses advanced to the Indemnitee
hereunder shall not be subject to the accrual or payment of any interest
thereon. Indemnitee’s undertaking to repay any Expenses advanced to the
Indemnitee hereunder shall also be unsecured, unless the Company reasonably
determines (1) that there is a substantial risk supported by evidence that
Indemnitee may not repay such advanced amounts in the event that it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company and (2) that the Company will not be reasonably able to obtain and
enforce a court judgment for repayment in the United States of America, in which
case the Company shall obtain reasonable security from Indemnitee, whether in
the form of secured collateral, the funding of an escrow account, Indemnitee’s
posting of a letter of credit, or otherwise, prior to any advancement of
Expenses hereunder. Indemnitee shall select the form of security to be provided
to the Company, but the selected form must be consented to in writing by the
Company, which written consent may not be unreasonably withheld.
     7. Enforcement. Any right to indemnification, advancement of Expenses or
the exercise of other rights granted by this Agreement to Indemnitee shall be
enforceable by or on behalf of Indemnitee in any court of competent jurisdiction
if (i) the claim for indemnification or

7



--------------------------------------------------------------------------------



 



advancement of Expenses is denied, in whole or in part, or Indemnitee’s exercise
of his or her rights is disputed, in whole or in part, or (ii) no decision on
such claim is made within the applicable time period set forth herein.
Indemnitee, in such enforcement action, shall also be entitled to be paid all
Expenses associated with enforcing his or her claim or exercise of rights,
unless as a part of such enforcement action, the court of competent jurisdiction
determines that the action was instituted in bad faith or was frivolous or it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the Company’s
Bylaws or the GCL with respect to the underlying claim or claims. It shall be a
defense to any action for which a claim for indemnification is made under
Section 3 hereof (other than an action brought to enforce a claim for Expenses
made under Section 6 hereof, provided that the required undertaking has been
tendered to the Company) that Indemnitee is not entitled to indemnification
because of the limitations set forth in Section 10 hereof. Neither the failure
of the Company (including the Board or its stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper under the circumstances, nor an actual
determination by the Company (including the Board, its stockholders, or
otherwise under Section 9(d)) that such indemnification is improper shall be a
defense to the action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise. In addition, in the event of
an action instituted by or in the name of the Company or a Subsidiary or
Affiliate of the Company to enforce or interpret the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action and including any appeal), unless as a part of
such action, the court of competent jurisdiction determines that Indemnitee’s
defenses to such action were made in bad faith or were frivolous or it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Company under the provisions of this Agreement, the Company’s Bylaws or
the GCL with respect to the underlying claims or claims. The Board, may in its
sole discretion, provide by resolution for payment of such Expenses to
Indemnitee even if the Board is not certain that Indemnitee is or will be
entitled to the payment of his or her Expenses under the provisions of this
Section 7.
     8. Notice and Other Indemnification Procedures.
          (a) After receipt by the Indemnitee of notice of the commencement of
or the threat of commencement of any Proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification or advancement of Expenses with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof. However, a failure so to
notify the Company within a reasonable period of time following Indemnitee’s
receipt of such notice shall not relieve the Company from any liability that it
may have to the Indemnitee otherwise than under this Agreement, including,
without limitation, its liability under its Certificate of Incorporation,
Bylaws, or the GCL.
          (b) The Indemnitee shall be entitled to select his or her own counsel
to defend him or her with respect to a Proceeding and such counsel shall be paid
directly by the Company in accordance with the provisions of Section 6. In the
event that there is more than one defendant in a particular Proceeding and the
Company assumes control of the defense of such Proceeding, Indemnitee agrees to
cooperate with the Company in the selection of primary counsel. With respect to
any such Proceeding, the Company shall be entitled to participate

8



--------------------------------------------------------------------------------



 



therein at its own expense, and in the event the Company shall be obligated to
advance the Expenses for any Proceeding against the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by the Indemnitee, and the retention of such counsel by the
Company, the Company will not be liable to the Indemnitee under this Agreement
for any fees of counsel subsequently incurred by the Indemnitee with respect to
the same Proceeding; provided, however, that (i) the Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at the
Indemnitee’s expense, and (ii) if (A) the selection of separate counsel by the
Indemnitee has been previously authorized by the Company, (B) the Indemnitee
shall have notified the Board in writing that Indemnitee has reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, and the Board reasonably concurs
with Indemnitee’s conclusion, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding, the Expenses of
Indemnitee’s counsel shall be paid by the Company.
     9. Determination of Right to Indemnification.
          (a) Unless Indemnitee is not entitled to indemnification as a result
of an exclusion set forth in Section 10 below, the Company shall indemnify the
Indemnitee against Expenses and Other Liabilities paid or incurred by Indemnitee
in connection with any Proceeding referred to in Section 3 of this Agreement or
any other Proceeding arising out of an Indemnifiable Event, including in the
event that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding referred to in Section 3 above or in the defense of any claim,
issue or matter described herein, or consistent with Section 145(c) of the GCL.
          (b) In the event that Section 9(a) is inapplicable, the Company shall
also indemnify the Indemnitee if he or she has not failed to meet the applicable
standard of conduct for indemnification. In connection with any determination as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to prove by clear and convincing evidence that
Indemnitee is not so entitled.
          (c) The Company’s obligations to indemnify Indemnitee under this
Agreement shall be satisfied fully no later than thirty (30) days following the
receipt by the Company of written notice by or on behalf of Indemnitee that
Indemnitee is so entitled.
          (d) In the event that the Company fails to satisfy its obligations
within the time frame set forth in Section 9(c) above, the Indemnitee, in his or
her sole discretion, shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct and such election will be made from among the following:
               (1) Those members of the Board consisting of directors who are
not parties to the Proceeding for which indemnification is being sought, even
though less than a quorum;
               (2) The stockholders of the Company;

9



--------------------------------------------------------------------------------



 



               (3) Independent legal counsel selected by the Indemnitee and
approved by the Board, which approval may not be unreasonably withheld, which
counsel shall make such determination in a written opinion; or
               (4) In the event that Indemnitee is neither an officer nor a
director of the Company at the time that Indemnitee is selecting the forum, a
panel of three arbitrators, one of whom is selected by the Company, another of
whom is selected by the Indemnitee and the last of whom is selected by the first
two arbitrators so selected.
The selected forum shall be referred to herein as the “Reviewing Party”.
          (e) As soon as practicable, and in no event later than thirty
(30) days after receipt by the Company of written notice of the Indemnitee’s
choice of forum pursuant to Section 9(d) above, the Company and Indemnitee shall
each submit to the Reviewing Party such information as they believe is
appropriate for the Reviewing Party to consider. The Reviewing Party shall
arrive at its decision within a reasonable period of time following the receipt
of all such information from the Company and Indemnitee, but in no event later
than sixty (60) days following the receipt of all such information.
Notwithstanding the foregoing, if additional information is requested by the
Reviewing Party in order to be able to make a more informed decision, the
Reviewing Party shall arrive at its decision within a reasonable period of time
following the receipt of such additional information, but in no event later than
thirty (30) days following the receipt of such additional information. All
Expenses associated with the process set forth in this Section 9(e), including
but not limited to the Expenses of the Reviewing Party, shall be paid by the
Company.
          (f) In the event that a determination is not made within the time
prescribed in Section 9(e), the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent (i) misrepresentation by
Indemnitee of a material fact in the request for indemnification or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law.
          (g) Notwithstanding a determination by any Reviewing Party listed in
Section 9(d) hereof that Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, the Indemnitee shall have the right to apply
to the Court of Chancery, the court in which that Proceeding is or was pending,
or any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to the Agreement.
          (h) To the extent deemed appropriate by the court or the Reviewing
Party, interest shall be paid by the Company at a reasonable interest rate
(which shall generally be at the interest rate that the Company is then paying
or would have to pay for unsecured loans) for amounts that the Company
indemnifies or is obliged to indemnify the Indemnitee for the period commencing
with the date on which Indemnitee requested indemnification (or advancement of
Expenses) and ending with the date on which such payment is made to Indemnitee
by the Company.
          (i) The Company shall indemnify the Indemnitee against all Expenses
incurred by the Indemnitee in connection with any hearing or Proceeding under
this Section 9

10



--------------------------------------------------------------------------------



 



involving the Indemnitee and against all Expenses and Other Liabilities incurred
by the Indemnitee in connection with any other Proceeding between the Company
and the Indemnitee involving the interpretation or enforcement of the rights of
the Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims and/or defenses of the Indemnitee in any
such Proceeding was frivolous or made in bad faith or it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by the Company
under the provisions of this Agreement, the Company’s Bylaws or the GCL with
respect to the underlying claim or claims. Such Expenses shall be paid to
Indemnitee or directly to a third party designated by Indemnitee within ten
(10) days of a written request by Indemnitee to the Company.
          (j) If a determination is made or deemed to be made pursuant to the
terms of this Section 9 that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration in the absence of (i) a misrepresentation of a material fact by
Indemnitee or (ii) a final judicial determination that all or any part of such
indemnification is expressly prohibited by law.
          (k) The Company and Indemnitee agree that they shall be precluded from
asserting that the procedures and presumptions of this Agreement are not valid,
binding and enforceable. The Company and Indemnitee further agree to stipulate
in any such court that the Company and Indemnitee are bound by all of the
provisions of this Agreement and are precluded from making any assertion to the
contrary.
     10. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement under
the following circumstances:
          (a) Claims Initiated by Indemnitee. To indemnify or advance Expenses
to the Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
(1) Proceedings brought to establish or enforce a right to indemnification under
this Agreement, any other statute or law, as permitted under Section 145, or
otherwise, and (2) Proceedings brought to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or
          (b) Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld or
delayed; or
          (c) Prior Payment from Another Source. To indemnify the Indemnitee
with respect to any Expense or Other Liability for which Indemnitee would
otherwise be entitled to be indemnified if and to the extent that Indemnitee has
actually received payment with respect to such Expense or Other Liability (net
of costs incurred in collecting such payment) pursuant to this Agreement, any
insurance policy, contract, agreement or otherwise; or

11



--------------------------------------------------------------------------------



 



          (d) Undeserved Personal Advantage. To indemnify the Indemnitee under
this Agreement for Other Liabilities from a Proceeding in which a court enters a
judgment concluding that the Indemnitee gained in fact a material personal
profit or advantage to which the Indemnitee is not entitled; or
          (e) 16(b) Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against Indemnitee for an accounting of profits
made from the purchase or sale by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law; or
          (f) Unlawful Indemnification. To indemnify the Indemnitee for Other
Liabilities if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is prohibited by law. Both the Company
and Indemnitee acknowledge that in certain instances, federal law or applicable
public policy may prohibit the Company from indemnifying under this Agreement or
otherwise a person serving the Company or a Subsidiary or Affiliate of the
Company as an Indemnifiable Person.
     11. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate of the Company
as an Indemnifiable Person and the Indemnitee’s rights hereunder shall continue
after the Indemnitee has ceased serving the Company or a Subsidiary or Affiliate
of the Company as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee.
     12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors, administrators or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, a period that may not be lengthened for any reason, and
any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.
     13. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of Expenses to the Indemnitee to the fullest
extent now or hereafter not expressly prohibited by law.
     14. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this

12



--------------------------------------------------------------------------------



 



Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 13 hereof.
     15. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) and except as expressly provided herein, no such waiver shall
constitute a continuing waiver.
     16. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     17. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (ii) if mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 17. Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s General Counsel.
     18. No Presumptions. For purposes of this Agreement, except as otherwise
expressly provided herein, the termination of any claim, action, suit or
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under
Sections 7 or 9(g) of this Agreement that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has failed to meet any particular standard of conduct or did not
have any particular belief or is not entitled to indemnification under
applicable law or otherwise.
     19. Survival of Rights.
          (a) The rights conferred on Indemnitee by this Agreement shall
continue after Indemnitee has ceased to serve the Company or a Subsidiary or
Affiliate of the Company as an

13



--------------------------------------------------------------------------------



 



Indemnifiable Person and shall inure to the benefit of Indemnitee’s heirs,
executors and administrators.
          (b) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
     20. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
     21. Duration. All agreements and obligations of the Company contained
herein shall continue during the period while Indemnitee is serving the Company
or a Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
claim or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee served the Company or a Subsidiary or Affiliate of the Company as an
Indemnifiable Person or otherwise in connection with an Indemnifiable Event.
Except to extent prohibited by the GCL, the Company, on its own behalf and that
of its Subsidiaries and Affiliates, waives any defense to a claim by Indemnitee
for indemnification or advancement of Expenses hereunder that such claim is
barred by the running of the statute of limitations.
     22. No Settlements. Neither the Company nor any Subsidiary or Affiliate of
the Company shall enter into a settlement of any Proceeding that might result in
the imposition of any Expense, penalty, limitation or any Other Liability or
detriment on Indemnitee, whether indemnifiable under this Agreement or
otherwise, without the written consent of Indemnitee, which consent to such
proposed settlement shall not be unreasonably withheld or delayed.
     23. Contribution in the Event of Joint Liability. Whether or not
indemnification is available to Indemnitee hereunder or otherwise, in respect of
any threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any and all Expenses and
Other Liabilities paid or incurred by Indemnitee in connection with such
Proceeding. The Company may require such Indemnitee to contribute to such
payment and the Company hereby may also seek to enforce any right of
contribution it may have against Indemnitee. The Company shall not enter into
any settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.
     24. Security. To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the obligations of the Company hereunder through an irrevocable
bank line of credit, funded trust or other collateral or by other means. Any
such security, once provided to Indemnitee, may not be

14



--------------------------------------------------------------------------------



 



revoked, released or otherwise altered to the detriment of Indemnitee with the
prior written consent of such Indemnitee.
     25. Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the Company, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute Proceedings,
either in law or at equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.
     26. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
     27. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
     28. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
     29. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.
          The parties hereto have entered into this Indemnity Agreement
effective as of the date first above written.

              HANMI FINANCIAL CORPORATION     3660 Wilshire Boulevard, Penthouse
“A”     Los Angeles, California 90010
 
       
 
  By:   /s/ Jay S. Yoo
 
       
 
  Name:   Jay S. Yoo
 
      President & Chief Executive Officer

          INDEMNITEE:    
 
       
Signature:
       
 
       
Name:
       
 
       
Address:
       
 
       
 
       
 
       

15